PER CURIAM.
Claimant asserts the Judge of Compensation Claims (JCC) erred by ordering her to execute and submit completed settlement documents. The parties in a workers’ compensation case may reach “a valid, binding oral settlement,” but the record must contain some evidence of the terms of the agreement. See Bonagura v. Home Depot, 991 So.2d 902, 904 (Fla. 1st DCA 2008). Here, the JCC based his orders granting Appellees’ motion to enforce settlement entirely upon an unsworn motion filed by the Employer/Carrier. This does not constitute competent substantial evidence. See O’Connor v. Hillsborough County Sec. Svcs./Cambridge Integrated Servs. GRP Employer, 954 So.2d 649, 653 (Fla. 1st DCA 2007); Hale v. Shear Express, Inc., 946 So.2d 94, 96 (Fla. 1st DCA 2006). Accordingly, the JCC’s orders are REVERSED, and the matter is REMANDED to the JCC for further proceedings. See Bonagura, 991 So.2d at 905.
BARFIELD, PADOVANO, and LEWIS, JJ., concur.